Citation Nr: 1044438	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  02-20 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic migraine headaches.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant had active service from March 1960 to September 
1961.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 rating decision of the RO in 
Cleveland, Ohio, which, in pertinent part, determined that new 
and material evidence had not been received to reopen the 
appellant's claim of entitlement to service connection for 
migraine headaches.  In August 2003, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  In September 2004, the Board determined that new and 
material evidence had been received to reopen the appellant's 
claim of entitlement to service connection for migraine headaches 
and remanded the claim to the RO for additional action.

In March 2006, the Board denied service connection for migraines.  
The appellant subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2008, the Court set 
aside the March 2006 Board decision and remanded the appellant's 
appeal to the Board for additional action.  The Board remanded 
the claim in June 2009.  It returns now for appellate 
consideration.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board regrets that this case must be remanded yet again.  

The Board's June 2009 remand instructed that the appellant be 
provided a VA examination and opinion.  The examination occurred 
in December 2009 and an April 2010 addendum contains the opinion.  
The opinion, however, references a set of VA treatment records, 
including an MRI report, from March and April 2009 as a part of 
the rationale for the opinion reached.  These records were not 
associated with the claims file.  

VA records are considered part of the record on appeal since they 
are within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Accordingly, the RO must obtain these 
records.  The Board notes that the appellant's VA treatment 
records have not been updated since July 2005.  The RO should 
associate the appellant's treatment records for his chronic 
migraine headaches from July 2005 to the present with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the appellant's VA treatment 
records for treatment concerning migraine 
headaches from July 2005 to the present.  Be 
sure records include report of April 2009 
MRI.  All efforts to obtain VA records should 
be fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

